DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on August 9th, 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9th, 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/893,624, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
While 16/893,624 teaches the non-wicking underlayment board substantially as claimed, the first and second facers having a tensile strength of greater than 100 lb/in are not taught.
Therefore, the filing date of the current claims is March 8th, 2021.

Claim Interpretation
Regarding the term “wicking” as it relates to “non-wicking” and “low-wick”, Applicant describes the term “wicking” rather broadly (i.e. the term seems to be broadly indicating fluid/moisture transfer/penetration through a layer [PGPub; 0010-0011, 0033], rather than specifically a spontaneous flow of liquid across or through a porous substrate due to capillary forces) without fully describing the phenomenon mechanism. Applicant ignores any differences there might be between horizontal wicking and vertical wicking, and does not relate any structures/compositions to the mechanism of wicking (again, only broadly, [0017]). This makes it difficult to ascertain the boundaries/scope of the claim (as further explained below).
Therefore, the term “non-wicking”/“low-wick” will be interpreted as Applicant sets forth in relation to preventing liquid/moisture/water penetration/intrusion through a layer.
Regarding the phrase “compatible with mortar and adhesive” will be interpreted as any nonwoven/coating that is not said to be incompatible with mortar and adhesive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 9, since the first and second low-wick outer facing layers comprising mineral-coated nonwoven fibers which are compatible with mortar and adhesive are already presented in claim 1, then it is unclear how the first and second low-wick outer facing layers themselves being compatible with mortar and adhesive further limits the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Polen et al. (WO 2021/142337 A1) (hereinafter “Polen”), optionally in view of Barry et al. (U.S. Patent No. 6,030,559), and as evidenced by or (further) in view of Zheng et al. (U.S. Pub. No. 2009/0155603 A1) (hereinafter “Zheng”) and Xu et al. (CN 2656524 Y) (hereinafter “Xu”), and Schillings (DE 102010000600 A1) (hereinafter “Schillings”)
Regarding claims 1-6 and 9, Polen teaches a dual reinforced construction board for constructions boards such as in roofing systems [0084] comprising a polymeric foam core, such as polyurethane [0003], and first and second polymeric (such as polyester) or glass fiber nonwoven mat facers having a basis weight of 25 to 300 g/m2, and thickness of 0.25 to 2 mm, comprising a number of different thickness ranges including 0.3 to 0.6 mm [0062-0063], wherein the coating composition comprises a polymeric binder and mineral filler such as acrylic and calcium carbonate (inherently low-wicking and adhesive/mortar compatible) [0067, 0069, 0098], wherein the density of the foam may be low (1-3 pcf) for insulation purposes or high (3-25 pcf) when used as a coverboard [0085, 0087-0088] and a foam core thickness is 1.0-5.0 inches [0086], wherein the incorporation of the reinforcement layer attached at least one of the nonwoven facers and embedded in the foam such that it increases the compression and overall strength of the core [0081], wherein while the reinforcement is usually a glass nonwoven or woven mesh/scrim, it can also be a polymeric film [0077-0079], and wherein the reinforcement layer in combination with the nonwoven facer demonstrate an enhanced tensile strength, such as at least 260lbs/2-in (≥130 lbs/in), wherein although Polen’s ranges do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
However, it is unclear if the incorporation of reinforcement layer into the foam core is only taught for the insulation glass example [0081]:
Barry teaches a rigid insulating closed cell polymeric foam board comprising on one or both sides a fibrous facing (All Figs. [11/12]) adjacent to a non-expansible hole-containing fibrous reinforcing materials (All Figs. [34/35]) which are embedded in the surface of the polymeric foam core (All Figs. [25]), which has good dimensional stability, thermal resistance, and compressive strength (col. 1, lines 63-65), wherein the use of non-expansible fibrous reinforcing material having discontinuities allows of it to be readily penetrated unlike the expandable (insulation) glass which causes deformations in the surface layer (col. 4, lines 3-20), wherein the preferred non-expansible hole-containing reinforcing material is a fiberglass scrim (col. 4, lines 39-49).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the glass fiber scrim of Polen as the penetrable fibrous reinforcing material as well as or in replacement of the insulation glass, both improving the tensile strength of the facing and the compressive strength of the foam core. One of ordinary skill in the art would have been motivated to form a more uniform/non-deformed facing surface of the reinforced foam (col. 4, lines 3-20).
Regarding the foam core having a compressive strength greater than 150 lbs/in2 (psi) or greater than 250 lbs/in2, Zheng teaches/evidences the combination of a foam core having conventionally mineral coated glass facers and being useable as a roof deck is evidenced/made obvious to have a compressive strength of 112 psi (Table 2).
Furthermore, Xu teaches the addition of a grid/reticular reinforcement layer embedded at the surface(s) or within the core layer increases its compression resistance by at least 3 times.
Therefore, a conventionally faced polymeric foam core used for roof decks would have inherently comprised a compressive strength within the claimed values, or alternatively, it would have been obvious to and motivated to one of ordinary skill in the art at the time of invention to form such a board.
Regarding the mineral-coated nonwoven fibers preventing wicking of liquid and being compatible with mortar and adhesive, in the event the coating composition of the nonwoven facer does not inherently meet theses guidelines: Schillings teaches a top layer (facer) for insulating boards for exemplary use in interior or exterior walls and the like, wherein the top layers comprise a glass fiber, glass/polyester fiber mix, or polyester fiber fleece carrier layer [0006, 0018] comprising a mineral coating/cover layer [0007, 0018-0020], preferably an acrylic-based calcium carbonate coating [0006-0007], such that the coating/carrier combination is flexible yet allows for the better adhesion of mortars, adhesives, etc., but maintains a high water resistance (low wick) [0005, 0009, 0011-0012]. The combination also allows for fungicidal properties and alkali resistance [0012-0013].
Therefore, the disclosed acrylic/calcium carbonate coating of Schillings would have inherently met the claimed functional/property-based limitations, or alternatively, it would have been obvious to and motivated to one of ordinary skill in the art at the time of invention to form such a coating for a glass/polyester fiber nonwoven facing.
Further regarding claim 2, in the event that the polyurethane foam is not inherently closed cell: Barry teaches providing the polyurethane foam as closed cell provide a highly insulating, thermally resistant, dimensionally stable, and low friability foam core (col. 2, lines 3-6), with rigid foams preferably being at least 85% closed cells (col. 3, lines 59-61).
It would have been obvious to and motivated to one of ordinary skill in the art at the time of invention to use a closed cell (polyurethane) foam in order to provide a rigid foam that is highly insulating, thermally resistant, dimensionally stable, and low friability.
Further regarding claim 6, the conventional coated glass nonwoven facing comprises a tensile strength of 110 lbs/2-in (55 lb/in), wherein subtracted from the reinforced facing tensile strength range of at least 260 lbs/2-in, gives a tensile strength range for the reinforcement layer of at least 75 lbs/in, which is prima facie obviously overlapping the claimed range.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polen, optionally in view of Barry, as applied to claim 1 above, (further) in view of Mizerota (WO 2009/051575 A1) and Cahill et al. (U.S. Patent No. 6,656,858 B1) (hereinafter “Cahill”) OR Lin (U.S. Patent No. 4,418,108) (hereinafter “Lin”).
While Polen mentions using a polymeric film as part of a reinforcement layer, it is not further elaborated thereon:
Mizerota teaches a board used for building elements comprising a polyurethane foamed core having coating/facing layers on both sides which may be glass fiber fabrics, and at least one or more reinforcement layers, wherein the reinforcement layers are mesh (scrim) or film and when layered can be made of different materials selected from polymer, glass fiber, or metal.
Cahill teaches a building panel, specifically a wall structure, providing a high moisture resistance (col. 1, lines 50-55), wherein the polymeric foam core comprises a reinforcement layer comprising a fiberglass paper (nonwoven), polymer fabric, and/or biaxially oriented polyester film (col. 2, lines 24-26 & 43-48), wherein biaxial films are usually within the claimed range of below 300 µm (0.3 mm).
	OR
Lin teaches a building panel comprising a polymeric foam core having glass nonwovens facings, wherein an equivalent for a reinforcing nonwoven scrim intended to be embedded in the foam of is said to be polyethylene terephthalate film having a thickness of 0.0005 inch (0.013 mm).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to provide a polyester film material in addition to a glass fiber scrim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Polen, optionally in view of Barry and Schilling, as applied to claim 1 above, (further) in view of Toas et al. (U.S. Pub. No. 2006/0019568 A1) (hereinafter “Toas”) OR Nuemann et al. (U.S. Pub. No. 2004/0072487 A1) (hereinafter “Nuemann”).
Polen inherently or obviously in view of Schilling teaches the non/low-wicking mineral coated nonwoven facing as recited above, wherein the claimed property is deemed to be inherent to the structure of Polen, since Polen teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
However, in the event that it is not inherent: 
Toas teaches an building board having a mineral coated glass or polyester fiber nonwoven facing material resistant to air infiltration and liquid water penetration yet permeable to water vapor, wherein the mineral coating comprises a polymeric component such as acrylic and a mineral component, wherein exemplary facer thicknesses are 0.23 mm and 0.3 mm [0057] and a mass per unit area of 38.7 grams/meter2 [0056-0060], wherein the preferred facing has a water resistance of at least 100 cm (1000 mm/39.4 inches) [0048-0049, 0063, 0068].
	OR
Nuemann teaches an building board having a mineral coated glass facer, which preferably also contains organic polymer material as well, wherein the coating prevents wicking and are water/weather resistant [0007, 0010-0017], wherein the hydrostatic pressure of the layer is at least 100 mm (4 inches), to at least more than 400 mm (15.75 inches), using acrylic components [0007, 0018-0019].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the facing of a building board core with a hydrostatic resistance within the claimed range. One of ordinary skill in the art would have been motivated to use materials already available prevent the penetration of water into the board core.

Claims 7 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Polen, optionally in view of Barry, as applied to claim 1 above, (further) in view of Werbrouck (FR 2617220 A3) (hereinafter “Werbrouck”) and Murata et al. (JP 01-198336 A) (hereinafter “Murata”), wherein claims 7 & 11 are (even) further in view of Kumar et al. (U.S. Patent No. 7,763,134 B1) (hereinafter “Kumar ‘134”) OR Myeong-Hee et al. (KR 2016-0031095 A) (hereinafter “Myeong-Hee”).
Regarding claims 7 and 10-11, an impervious (polyester) film is not taught to be positioned between the foam core layer/reinforcement layer and the first or second low-wick outer facing:
Werbrouck teach an insulating board, wherein a coated glass veil (nonwoven/fleece) facing (Figs. 3-4 [2]) that is impenetrable to liquid or soft materials adjacent a hole-containing glass veil (scrim), (Figs. 3-4 [3]) such that the holes (Figs. 3-4 [4]) allow for the penetration of foam to adhere in locations to the coated glass veil that increases stability and prevents blistering, or a second embodiment comprising an uncoated glass veil (Figs. 6-7 [9]) and an impenetrable polymeric film (Figs. 6-7 [10]) disposed between the uncoated glass veil and the hole-containing glass veil (Figs. 6-7 [3]) such that it is acts and is locally bonded similarly to the foam layer through the holes (Figs. 6-7 [4]) of the glass veil.
However, Murata teaches a foamed board used in building materials, wherein the foam board comprises facers formed of an inorganic sheet comprising glass and/or organic fibers and a coating comprising an organic binder having mineral fillers such as calcium carbonate intended to impart surface blocking and smoothness, wherein the coated inorganic sheet can be further laminated with an polyethylene resin layer intended to further seal/block the coated inorganic sheet from intrusion of the foamed resin.
It would have been obvious to one of ordinary skill in the art at the time of invention provide an impervious polymeric film with the coated nonwoven, combining the embodiments of Werbrouck. One of ordinary skill in the art would have been motivated to provide an improved blocking/sealing surface to prevent foam intrusion, which would also maintain the beneficial qualities of the already available mineral coating, such as surface smoothness [Murata] OR being a primer, fungicidal properties, and alkali resistance [Schillings, 0011-0013].
However, both Werbrouck and Murata teach a polyethylene film, not a polyester/polyethylene terephthalate film having a thickness within the claimed range is not taught.
Kumar ‘134 teaches a composite building board comprising a polymeric foam and having a water resistant facer, wherein the facer comprises a glass nonwoven having a breathable (i.e. waterproof, vapor/air permeable) film, wherein the breathable film is a polyolefin, nylon, or polyester and comprises a thickness of 0.9 to 1.2 mils (0.002-0.03 mm).
	OR
Myeong-Hee teaches a building insulating material attachable to concrete mortar, or both [0001-0003, 0015] comprising a thermosetting polymer foam core and facing materials on both sides, each facing material comprising a two layers of glass fiber, wherein as used with Kumar ‘737/Xu or Kumar ‘737/Polen, the second glass fiber material being the embedded reinforcing material, and a hydrophobic plastic film layer between the glass fiber layers [0007], wherein the hydrophobic plastic film comprises polyester and has a thickness of 20 to 200 µm (0.02-0.2 mm) [0008-0010] and the glass fiber layers comprising a thickness of 100 to 300 µm and a basis weight of 40 to 90 g/m2.
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look for alternative equivalent or improved impervious plastic films to polyethylene film.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Polen, optionally in view of Barry, as applied to claim 1 above, optionally (further) in view of Letts et al. (U.S. Patent No. 10,870,987 B1) (hereinafter “Letts”), Leatherman et al. (U.S. Pub. No. 2020/0123776 A1) (hereinafter “Leatherman”), and Emert (FM’s VSH Testing – Very Severe Hail) (hereinafter “Emert”).
Polen inherently or obviously in view of Schilling teaches the non/low-wicking mineral coated reinforced nonwoven facings and foam core as recited above, wherein the claimed property is deemed to be inherent to the structure of Polen, since Polen teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
However, in the event that it is not inherent: 
Letts teaches a construction board for roof decks (col. 15, lines 40-44) comprising a polyurethane closed cell core and first and second outer facings, wherein a roof surface board must have sufficient compressive strength to sustain impacts such as hail and low friability (low crumbling/rupturing) (col. 2, lines 5-28).
Leatherman teaches a polyurethane foam board comprising outer glass fiber-based facing materials, wherein a low or typical density foam board must meet a Very Severe Hail (VSH) testing rating [0002-0003], specifically one announced by Factory Mutual described in FM 4470 [0005, 0017], which is done by increasing the tensile strength of the facing materials using reinforcement layers, such as a woven (scrim) material [0015-0017, 0035].
Lastly, Emert teaches that FM Global announced new and updated guidelines regarding its traditional testing procedures of FM 4470 for a Class 1 rating, wherein the updated test involves propelling 2-inch diameter ice at 152 to 160 feet per second resulting in a greater impact force for a Class 4 rating.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the dual faced foam core board for roofing as resisting an impact with a two-inch ice ball traveling at 160 ft/s without rupturing. One of ordinary skill in the art would have been motivated to provide the reinforced foam core with an enhanced compressive strength [Letts] and the reinforced nonwoven facing having an enhanced tensile strength [Leatherman] as meeting an improved/updated guidelines for a Class 4 rating, such that it could be used in any region [Emert].

Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 & 10-11 of co-pending Application No. 16/893,624 in view of Polen et al. (WO 2021/142337 A1) (hereinafter “Polen”) AND/OR Paradis et al. (U.S. Pub. No. 2015/0225881 A1) (hereinafter “Paradis”), wherein claim 12 is further in view of Letts et al. (U.S. Patent No. 10,870,987 B1) (hereinafter “Letts”), Leatherman et al. (U.S. Pub. No. 2020/0123776 A1) (hereinafter “Leatherman”), and Emert (FM’s VSH Testing – Very Severe Hail) (hereinafter “Emert”).
Claims 1-11 are virtually identical to those of ‘624, except the first/second facing layers each comprising a tensile strength of greater than 100 lbs/in.
Polen teaches a dual reinforced construction board for constructions boards such as in roofing systems [0084] comprising a polymeric foam core, such as polyurethane [0003], and first and second polymeric (such as polyester) or glass fiber nonwoven mat facers having a basis weight of 25 to 300 g/m2, and thickness of 0.25 to 2 mm, comprising a number of different thickness ranges including 0.3 to 0.6 mm [0062-0063], wherein the coating composition comprises a polymeric binder and mineral filler such as acrylic and calcium carbonate (inherently low-wicking and adhesive/mortar compatible) [0067, 0069, 0098], wherein the density of the foam may be low (1-3 pcf) for insulation purposes or high (3-25 pcf) when used as a coverboard [0085, 0087-0088] and a foam core thickness is 1.0-5.0 inches [0086], wherein the incorporation of the reinforcement layer attached at least one of the nonwoven facers and embedded in the foam such that it increases the compression and overall strength of the core [0081], wherein while the reinforcement is usually a glass nonwoven or woven mesh/scrim, it can also be a polymeric film [0077-0079], and wherein the reinforcement layer in combination with the nonwoven facer demonstrate an enhanced tensile strength, such as at least 260lbs/2-in (≥130 lbs/in), wherein the reinforcement layer alone has a calculated tensile strength of at least 75 lbs/in.
	AND/OR
Paradis teaches  a coated glass reinforced facer to increase the compressive strength of a foam composite board [0004, 0023] such as a roofing board [0001], wherein the tensile strength of a facer can be increased by reinforcing the facer with a woven or nonwoven scrim [0023], wherein a conventional facer achieved a tensile strength of roughly 46 lb/in and a reinforced facer can be at least roughly 121 lb/in or higher [0030], wherein the reinforcement layer alone has a calculated tensile strength of at least 75 lbs/in.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the fiberglass scrim reinforcement layer as also laminated to the first and second nonwoven facing layers to increase their tensile strength. One of ordinary skill in the art would have been motivated to increase the tensile strength of a facing layer to further increase the overall board strength.
Regarding claim 12, Letts teaches a construction board for roof decks (col. 15, lines 40-44) comprising a polyurethane closed cell core and first and second outer facings, wherein a roof surface board must have sufficient compressive strength to sustain impacts such as hail and low friability (low crumbling/rupturing) (col. 2, lines 5-28).
Leatherman teaches a polyurethane foam board comprising outer glass fiber-based facing materials, wherein a low or typical density foam board must meet a Very Severe Hail (VSH) testing rating [0002-0003], specifically one announced by Factory Mutual described in FM 4470 [0005, 0017], which is done by increasing the tensile strength of the facing materials using reinforcement layers, such as a woven (scrim) material [0015-0017, 0035].
Lastly, Emert teaches that FM Global announced new and updated guidelines regarding its traditional testing procedures of FM 4470 for a Class 1 rating, wherein the updated test involves propelling 2-inch diameter ice at 152 to 160 feet per second resulting in a greater impact force for a Class 4 rating.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the dual faced foam core board for roofing as resisting an impact with a two-inch ice ball traveling at 160 ft/s without rupturing. One of ordinary skill in the art would have been motivated to provide the reinforced foam core with an enhanced compressive strength [Letts] and the reinforced nonwoven facing having an enhanced tensile strength [Leatherman] as meeting an improved/updated guidelines for a Class 4 rating, such that it could be used in any region [Emert].
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Terao et al. (JP 2011-068117 A) teach a waterproof composite foam board comprising facers, wherein the mineral coated glass nonwoven having a surface wettability within a certain range that is large enough for the adhesion of additional layers but not large enough that it allows for the substantial strike-through/penetration of resin and water (i.e. wettable, but not wicking) [0036], wherein the composite nonwoven/coating comprises a thickness of greater than 20 µm and less than 600 µm (0.02-0.6 mm) such that it is lightweight and preferably permeable but not penetrable by foamed resin [0022], comprising several thicknesses and basis weights within the claimed range (Table 1), wherein the mineral coating comprises a polymer, such as acrylic, and an mineral pigment such as calcium carbonate, and optionally a water-repellent component [0028-0031, 0037].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 26th, 2022